Citation Nr: 1601808	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  12-06 709	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES
 
1.  Entitlement to service connection for gastroesophageal reflux disease, to include secondary to medication used for service-connected disorders. 
 
2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to a compensable evaluation for bilateral hearing loss.
 
4.  What initial evaluation is warranted for bilateral plantar fasciitis since January 28, 2010?
 

REPRESENTATION
 
Veteran represented by:  Disabled American Veterans
 
 

WITNESSES AT HEARING ON APPEAL
 
Veteran and his wife
 
 
ATTORNEY FOR THE BOARD
 
T. Carter, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from August 1961 to August 1964.
 
This case comes before the Board of Veterans Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  During the course of the appeal, the claims file was transferred to the RO in Detroit, Michigan.
 
In October 2015, the Veteran testified at a video conference hearing before the undersigned.  The record was held open for 60 days and the Veteran submitted additional evidence with a waiver of initial Agency of Original Jurisdiction (AOJ) review.
 
This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims files.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.
 
In light of the testimony at the October 2015 Board hearing, if the Veteran wishes to claim entitlement to a rating in excess of 30 percent for residuals of a left inguinal hernia, entitlement to a compensable evaluation for left sided inguinal neuralgia, and/or to present a claim to reopen the issue of entitlement to service connection for right inguinal hernia, he and his representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).
 
The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.
 
 
REMAND
 
A remand is needed for the issues of entitlement to compensable evaluations for bilateral hearing loss and bilateral plantar fasciitis to obtain additional VA examinations.  When a claimant asserts, or the evidence shows, that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  Here, the evidence shows that the Veteran was last examined by a VA examiner for bilateral hearing loss in April 2010.  At that time the Veteran's speech recognition score for the right ear was 92 percent and for the left ear was 80 percent.  The record since suggests worsening symptomatology.  In November 2015, the Veteran submitted private audiogram reports that showed the Veteran's speech recognition scores, using the Maryland CNC  test, for the right ear was 88 percent in September 2015 and 68 percent in October 2015, and for the left ear was 92 percent in September 2015 and 64 percent in October 2015.  The Board notes that the September 2015 private record did not contain audiogram findings and the October 2015 private record does not contain legible audiogram findings to adequately adjudicate the claim at this time.  Moreover, at the October 2015 Board hearing, the Veteran's wife testified that his had worsened over the prior five years requiring that the Veteran read lips and be unable to hear anything when not using the hearing aids.  The Veteran also testified that he has trouble with landline telephones because he cannot adjust the volume to hear the caller.  He also reported having difficulty with clarity of the conversation.  Hence, further development is in order.
 
Since the claimant was last examined by a VA examiner for bilateral plantar fasciitis in May 2010, the record contains additional pertinent symptomatology.  In an October 2010 VA Form 21-4138, the Veteran expressed disagreement with the September 2010 VA rating decision.  He stated that the more he walked during his daily routine the more severe plantar fasciitis becomes.  At the October 2015 Board hearing, the Veteran testified that he wore out his shoes and has to change them about every four to five months.  He reported experiencing pain depending on how much he was on his feet.  He also reported needing to sit down and rest to relieve the pressure and pain.
 
With regard to the issue of entitlement to secondary service connection for gastroesophageal reflux disease a VA examiner clarified in December 2013 that the Veteran's acid reflux disease was mainly related to local anatomical changes in the gastroesophageal sphincter and was not likely related to chronic usage of pain medications for his service-connected hiatal hernia condition.  The examiner, however, failed to address whether it is at least as likely as not that gastroesophageal reflux disease is aggravated by medication taken for any service-connected disorder as raised during the appeal period and at the October 2015 Board hearing.  As a result, an additional VA medical opinion is needed to properly adjudicate this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).
 
With regard to the issue of entitlement to service connection for a skin disorder, the May 2010 VA examiner determined there were no skin lesions over the Veteran's lower back.  Since that examination, the Veteran reported in the October 2010 notice of disagreement that the VA examiner refused to look at a lower back rash because it was also in the anal area.  In the March 2012 VA Form 9, the Veteran reported using an ointment for a lower back rash since service and having been prescribed an ointment for the rash by VA for over the last seven to eight years.  

At the October 2015 Board hearing the Veteran reported he was prescribed medication for a rash that formed around the anal area during his military service around 1963 and that the rash never went away.  Most recently, in November 2015, the Veteran submitted October 2015 private physician letters from Dr. Rebock with Oakland Surgical Specialists which noted treating the Veteran for mild perianal inflammation with topical therapies without improvement.  Dr. Rebock opined that there was a 50 percent chance that this rash is related to military service.  While no rationale was provided for that opinion, an additional VA examination and medical opinion are needed to properly adjudicate this claim.  Id.
 
A remand is also needed to obtain potentially relevant private treatment records for bilateral hearing loss, gastroesophageal reflux disease, and skin disorder.  In November 2015, the Veteran submitted August and October 2010 private letters from Dr. May, clinical audiologist at the Crittenton Hospital Medical Center who reported evaluating the Veteran's hearing in January and October 2010.  The Veteran also submitted a November 2015 private physician letter from Dr. Sumnicht with South Oakland Gastroenterology Associates who noted treatment for gastroesophageal reflux symptoms in November 2015.  The Veteran also submitted an October 2015 private physician letter from Dr. Rebock which noted treating the Veteran for chronic reflux and perianal inflammation.  Review of the record does not show that private audiogram reports or all treatment records from Oakland Surgical Specialists are of record.  Since VA has notice of outstanding private records that are potentially relevant to these claims on appeal, there is a duty to obtain these records.
 
Accordingly, the case is REMANDED for the following actions:
 
1.  Obtain and associate with the claims file all relevant outstanding VA treatment records from any VA facility, to include the Pontiac Community Based Outpatient Clinic, dated since August 2010.  
 
Contact the Veteran and request that he identify the name, address and dates of treatment or examination for his (i) bilateral hearing loss, to include the January 2010 and October 2010 outstanding audiogram reports from Dr. May at the Crittenton Hospital Medical Center; (ii) gastroesophageal reflux disease, to include outstanding records from Dr. Sumnicht with South Oakland Gastroenterology Associates  and Dr. Rebock with Oakland Surgical Specialists; and (iii) skin disorder.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  
 
If the AOJ cannot locate such records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  After completing the foregoing development and associating all additional records with the claims file, the Veteran should be afforded a VA audiology examination.  The examiner is to be provided access to the claims folders in the VBMS file and the Virtual VA file.  The examiner must specify in the report that these records have been reviewed.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of the appellant's hearing loss.  A complete rationale for any opinions expressed must be provided.
 
3.  The Veteran should be afforded a VA podiatry examination.  The examiner is to be provided access to the claims folders in the VBMS file and the Virtual VA file.  The examiner must specify in the report that these records have been reviewed.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his plantar fasciitis.  A complete rationale for any opinions expressed must be provided.
 
4.  Obtain an additional medical opinion from the May 2010 and December 2013 VA examiner, or an appropriate physician, addressing the etiology of the Veteran's gastroesophageal reflux disease.  If the examiner concludes that an examination is required, such should be provided.  The entire claims file, top include all VBMS and Virtual VA files, should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.
 
The Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.
 
Following a review of all of the evidence the VA physician must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that any diagnosed gastrointestinal disorder to include gastroesophageal reflux disease is permanently aggravated by medication used to treat any service connected disorder or combination of disorders.  
 
5.  The Veteran should be afforded a VA examination to determine the nature and etiology of any diagnosed skin disorder.  The entire claims file, to include all VBMS and Virtual VA files, should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must elicit a full history of this claimed disorder from the Veteran.  
 
The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.
  
For any diagnosed skin disorder the VA examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the disorder originated during service or is related to the Veteran's active service.

6.  The Veteran is notified that it is his responsibility to report for all scheduled examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the scheduled examinations, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should be indicated whether any notice that was sent was returned as undeliverable. 
 
7.  After the development requested has been completed, the AOJ should review the examination reports and medical opinions to ensure that they are in complete compliance with the directives of this REMAND.  The AOJ must ensure that the VA physician documented his/her consideration of Virtual VA, to include identifying the date range of Virtual VA records reviewed.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once. 
 
8.  When the development requested has been completed, the issues on appeal should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 
 
_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




